Citation Nr: 1508344	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-05 178	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for aortic stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

On May 27, 2014, the Board denied the Veteran's claim of entitlement to service connection for aortic stenosis.  However, evidence from the Social Security Administration shows that the Veteran had died prior to the issuance of the May 27, 2014 Board decision.  Due to the death of the Veteran, the Board had no jurisdiction to adjudicate the merits of his appeal at that time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  

Accordingly, the May 27, 2014 Board decision, denying service connection for aortic stenosis, is vacated.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




